Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Specification
	The amendment to the specification filed 5/7/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edgar Rodriguez on 8/12/2021.
The application has been amended as follows: 

In claim 1 lines 12-13, the recitation of “polyester-7 or polyglycerol-3 stearate/isostearate/dimer dilinoleate,” has been deleted. 

In claim 1 lines 20-21, the recitation of “wherein said polyurethane copolymers include polyurethane-34,” has been deleted. 
In claim 8 lines 12-13, the recitation of “polyester-7, polyglycerol-3 stearate/isostearate/dimer dilinoleate copolymer,” has been deleted.
In claim 8 lines 13-14, the recitation of “polyamide-8, polyurethane-34,” has been deleted. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendment to claim 8 has overcome the prior art rejections of Castelli and Lu in the previous action as neither disclose use of PPG-12/SDMI. By amending the specification to include material supported in PCT/US2016/019533 (national stage entry of parent application 15/560,680 now US Patent 1,0617,627) applicants have overcome the new matter rejection of claims 1 and 8. The amendments were made to delete Trademark names from the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618